DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/139,065, filed on 12/31/2020, claims foreign priority to JP2020-017650 filed on 02/05/2020.
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on March 3, 2022 is acknowledged.  
Response to Amendment
Applicant' s amendment dated 08/11/2022, in which claim 1 was amended, claims 16-18 added, has been entered.  Claims 1-11 and 16-18 are examined, while claims 12-15 are withdrawn from examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 20210050320 A1 in view of Maeda US 20100093131 A1.
Regarding claim 1, Tsai discloses a laminated substrate (102, fig 1) including an insulating plate (116), a circuit pattern (114) arranged on an upper surface of the insulating plate, and a heat dissipating plate (108) arranged on a lower surface of the insulating plate opposite to the upper surface of the insulating plate; and 
a semiconductor device (104, which can be an IGBT, para 0038) having an upper surface (104b) and a lower surface opposite to the upper surface and facing the circuit pattern (fig 1), the semiconductor device including a collector electrode (collector, annotated fig 1; surface under conductive connection layer 112) arranged on the upper surface thereof, and an emitter electrode (104a) and a gate electrode (gate, annotated fig 1a) arranged on the lower surface thereof; and bumps (120) respectively bonding the emitter electrode and the gate electrode to an upper surface of the circuit pattern.
Tsai does not specifically disclose that each of the bumps consists of a sintered material containing metal particles and is constricted in a middle portion thereof in a thickness direction orthogonal to a surface of the insulating plate.
	However, sintering is a common means of bonding an electrode of an electronic component, and this often results in a constricted middle portion.  For example, Maeda discloses a sintered bond, wherein:
each of the bumps (multiple of bumps 300, fig 6) consists of a sintered material containing metal particles (103, para 0070) and is constricted in a middle portion thereof in a thickness direction orthogonal to a surface of the insulating plate (direction of thickness orthogonal to circuit board 19 and die 12).  One having ordinary skill in the art at the time of filing could have substituted the bumps of Maeda for the bumps of Tsai to arrive at the predictable results of efficiently bonding the electrodes with a simple and easy way while reducing a bonding load, as disclosed by Maeda at e.g. abstract.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


    PNG
    media_image1.png
    356
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    637
    media_image2.png
    Greyscale


Regarding claim 2, the combination of Tsai and Maeda further discloses that each of the bumps includes: a first bonding portion (top 200, Maeda fig 6) having a first bonding surface (exposed surface of 200, Maeda) and a first side surface (where 200 contacts 12a, Maeda; where 300 contacts 12a Maeda) surrounding the first bonding surface, the semiconductor device (104 Tsai; 12 Maeda) being bonded to the first bonding surface; 
a second bonding portion (bottom 200, Maeda) having a second bonding surface (exposed surface of 200, Maeda) and a second side surface (bottom surface of lower 200, Maeda; bottom surface of 300 Maeda) surrounding the second bonding surface, the laminated substrate (102 Tsai; 19 Maeda) being bonded to the second bonding surface; and 
a constricted portion (narrow portion of 300, Maeda) constricted between the first bonding portion and the second bonding portion, and wherein each of the first bonding portion and the second bonding portion has a fillet shape (angle at the corners of 300, fig 6d Maeda), that has an acute angle respectively formed between the first bonding surface and the first side surface and between the second bonding surface and the second side surface (fig 6d Maeda).
Regarding claim 3, the combination of Tsai and Maeda further discloses that the constricted portion is positioned at a center (fig 6d Maeda) between the first bonding portion and the second bonding portion in the thickness direction.
Regarding claim 4, the combination of Tsai and Maeda further discloses that the constricted portion is positioned closer to the semiconductor device in the thickness direction than is the laminated substrate (narrow part of 300 is closer to 12 than 19, fig 6d Maeda).

	Regarding claim 6, the combination of Tsai and Maeda further discloses that the emitter electrode (406f in plan view of fig 4a, Tsai) is positioned closer to a periphery (bottom peripheral surface, fig 4a Tsai) of the laminated substrate than is the gate electrode (406e in plan view of Tsai fig 4a) in a plan view of the semiconductor module.
Regarding claim 7, the combination of Tsai and Maeda further discloses that the bump (bumps 120, fig 1 Tsai) bonding the emitter electrode to the upper surface of the circuit pattern is formed in plurality (two in cross-sectional view of fig 1 Tsai).
Regarding claim 8, the combination of Tsai and Maeda further discloses a block electrode (106, Tsai) bonded to the collector electrode, wherein the block electrode includes: a flat plate portion covering an area above the semiconductor device in a plan view of the semiconductor module (horizontal portion of 106, fig 1 Tsai); and a pair of projecting portions (descending portions of 106, fig 1 Tsai) projecting toward the circuit pattern in the thickness direction from a respective one of both ends (left and right ends, fig 1 Tsai) of the flat plate portion, and being bonded (bonded via first connection layer 110, Tsai fig 1, para 0031) to the circuit pattern.
Regarding claim 9, the combination of Tsai and Maeda further discloses that the pair of projecting portions extend along two opposing sides (left and right sides, fig 1 Tsai) of the insulating plate; and the emitter electrode is positioned closer to either one of the pair of projecting portions (emitter electrode closer to right side of 106, view of fig 1 Tsai) than is the gate electrode (gate electrode is farther from right side of 106, view of fig 1 Tsai).
	Regarding claim 10, the combination of Tsai and Maeda further discloses that the bump (bumps 120 under emitter, fig 1 Tsai) bonding the emitter electrode to the upper surface of the circuit pattern is formed in plurality (two in cross-sectional view of fig 1 Tsai), the plurality of bumps are arranged along extending directions (left and right, in cross-section view of Tsai fig 1) of the pair of projecting portions.
Regarding claim 11, the combination of Tsai and Maeda further discloses that the semiconductor device is formed in plurality that are four (four devices in fig 4a Tsai: 406a/b; 406c/d; 406e/f; 406g/h) and are provided in a 2x2 arrangement (plan view, fig 4a Tsai)  below the flat plate portion (404a, 404b, in plan view of fig 4a, Tsai; clips connecting all devices, para 0038) in the plan view, and the gate electrode (406b, 406d, 406e, 406g, Tsai) of each of the semiconductor devices is arranged so as to face one another at a center of the flat plate portion (fig 4a, Tsai).
Regarding claim 16, the combination of Tsai and Maeda further discloses that each bump has one end that is in direct contact with the emitter electrode or the gate electrode and the other end that is in direct contact with the upper surface of the circuit pattern (bumps 120 under emitter, fig 1 Tsai, contacting emitter and circuit pattern; bumps 300 Maeda fig 6d contacting electrode 19a and 12a, para 0071).
Regarding claim 17, the combination of Tsai and Maeda further discloses that
the sintered material is comprised of metal particles having porosity (sintered material may be fully densified, Maeda para 0075; or partially fusion bonded without fully sintering the nanoparticles, para 0073-0074).
Regarding claim 18, the combination of Tsai and Maeda further discloses that each of the bumps consists of the same material (applied by e.g. inkjet, and thus all formed of the same material, Maeda para 0073).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 20210050320 A1 in view of Maeda US 20100093131 A1.
Regarding claim 5, the combination of Tsai and Maeda further does not expressly disclose that the acute angle formed between the first bonding surface and the first side surface of the first bonding portion is smaller than the acute angle formed between the second bonding surface and the second side surface of the second bonding portion.
However, differences in degree (e.g. the acute angle) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical such that the difference is productive of unexpected results. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality of the acute angle formed between the first bonding surface and the first side surface of the first bonding portion is smaller than the acute angle formed between the second bonding surface and the second side surface of the second bonding portion, it would have been obvious to one of ordinary skill in the art to modify the distance between the narrow part of the sintered bump and the respective bonding surfaces (i.e. angle degree) in the bump of Maeda through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed distance (i.e. angle degree) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Additionally, Maeda does teach a relation between the amount of sintering material applied and the location of the narrower portion of the bump (e.g. fig 6, 200 applied evenly to each side, resulting in a center bonding line 201.)  One of ordinary skill in the art would have readily recognized the relation between the amount of sintering material applied and the resulting shape of the bumps, thus changing the amount of sintering material applied to the respective surfaces would have an effect on the resulting location of the bonding line 201, and thus the respective angles.  Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/THS/
Examiner, AU 2817